Citation Nr: 0813254	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-15 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the post-traumatic stress disorder (PTSD) disability 
beginning June 1, 1988, a rating in excess of 50 percent 
beginning February 8, 2001, and a rating in excess of 70 
percent beginning April 23, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from January 1968 to 
December 1970, and from April 1971 to May 1988.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating 
from June 1, 1988, and a 50 percent rating from February 8, 
2001.  The appellant thereafter appealed to the Board and the 
case was remanded for additional development in June 2006; 
the case has now been returned to the Board for appellate 
review.

The appellant appealed the initial 10 percent rating and the 
50 percent staged rating that were assigned to the 
psychiatric disability after service connection was granted.  
As such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.

While the case was in remand status, the RO increased the 
rating for the appellant's PTSD disability to 70 percent, 
effective from April 23, 2007; however, it is presumed that 
he is seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the matter on appeal is as set out on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2005, a hearing was conducted at the Board in 
Washington, DC before a Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

The Veterans Law Judge who conducted the September 2005 
hearing is no longer employed at the Board.  In February 
2008, the Board sent a letter to the appellant to notify him 
of this and of his right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  In March 2008, 
the appellant responded and stated that he wanted to have a 
hearing at the RO before a Veterans Law Judge.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


